Citation Nr: 1536238	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-18 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an increased initial rating for chondromalacia, right knee, currently rated as 20 percent disabling.  

2.  Entitlement to an increased initial rating for chondromalacia, left knee, currently rated as 10 percent disabling.  

3.  Entitlement to service connection for a low back disability, claimed as secondary to a right knee disability.  

4.  Entitlement to service connection for a cervical spine disability, claimed as secondary to a right knee disability.  

5.  Entitlement to a bilateral upper extremity disability, claimed as secondary to a right knee disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1978 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas, which, in part, granted service connection for a right knee disability and assigned a noncompensable rating.  In March 2011 and December 2013 rating decisions, the RO increased the disability rating to 10 and 20 percent, respectively. 

The Veteran requested a hearing before the Board in correspondence dated in October 2014.  In June 2015, the Board sent a letter to the Veteran seeking clarification about his wishes for a Board hearing.  The Veteran indicated in a July 2015 reponse that he wished to withdraw his hearing request.  Therefore, the Board will proceed with adjudication of his claims. 

The Board notes that a June 2012 statement of the case (SOC) addressing the issues of total disability individual unemployability (TDIU) and service connection for a bilateral lower extremity disability was marked as undeliverable and returned to the AOJ (subsequent communications from VA to the Veteran have not been returned).  A VA Form 9 Appeal as to these issues has not been associated with the claims file and they are not considered to be on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On VA examinations in November 2011 and October 2013, the Veteran reported flare-ups of his right knee disability.  The examiners did not address limitation of motion in the Veteran's right knee during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

The claims file shows the Veteran is receiving Social Security Disability income.  The award decision and underlying records associated with that decision have not been associated with the claims file.  Cf. Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

In July 2013, the AOJ granted the Veteran's claim of service connection for a left knee disability and assigned a 10 percent disability rating.  In December 2013, he submitted a notice of disagreement (NOD).  As of the date of this decision, there is no evidence a SOC has been issued to the Veteran regarding his claim entitlement to an increased rating for a left knee disability.  

In a December 2011 rating decision, the RO denied claims of service connection for lumbar spine, a cervical spine, a bilateral upper extremity, and bilateral lower extremity disabilities.  The Veteran filed a NOD in January 2012.  

VA is required to remand these issues so that the AOJ can provide a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Associate the Social Security Administration decision granting disability benefits and underlying medical record with the claims file.

Efforts to obtain records in Federal custody must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts would be futile.

2.  Issue a SOC on the issue of entitlement to an initial disability rating higher than 10 percent for a left knee disability; and, the issues of entitlement to service connection for a lumbar spine disability, a cervical spine disability, and a bilateral upper extremity disability, all claimed as secondary to a service-connected right knee disability. 

These issues should not be certified to the Board, unless a timely substantive appeal is received in response to the SOC.

3.  Schedule the Veteran for a VA examination for his right knee disability.  

Range of motion testing should be conducted.  

The examiner should determine whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner is advised that these findings are required by VA regulations as interpreted by courts; and that the Veteran is competent to report the extent of limitations during flare-ups.

If any requested opinion cannot be offered without resort to speculation, state whether the inability to provide the needed opinion is due to the absence of any specific evidence or is due to the limits of the examiner's medical knowledge or the limits of scientific or medical knowledge in general.

4.  If the benefit on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

